Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In response to the 05/05/2021 office action claims 1, 2, 4, 8, 11, 15, 16 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 are currently pending.

Allowable Subject Matter
Claims 1, 2, 4, 6-9, 11, 13-16, 18, 20 and 21 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(independent claims 1, 8 and 15) “… obtaining, by a blockchain node of a blockchain network, first service data; determining an attribute value of the first service data, wherein the attribute value is used to represent uniqueness of the first service data;
determining, by the blockchain node and based on the attribute value of the first service data and stored attribute values of second service data that has been processed, whether the first service data has been processed, wherein determining whether the first service data has been processed comprises:

determining, by the blockchain node and based on a query result of the querying, whether the first service data has been processed;
in response to determining that the first service data has not been processed, processing, by the blockchain node, the first service data, comprising:
storing, by the blockchain node, the attribute value of the first service data in a database, wherein the database stores attribute values of service data that has been processed, and wherein the database is accessible by a plurality of blockchain nodes of the blockchain network; 
obtaining, by the blockchain node and from the database, a predetermined amount of service data comprising the first service data; 
triggering, by the blockchain node, a consensus processing  on the predetermined amount of service data: and
broadcasting, by the blockchain node, the first service data to at least one additional blockchain node of the blockchain network: and
in response to determining that the first service data has been processed, discarding, by
the blockchain node, the processing of the first service data, comprising discarding the consensus processing on the predetermined amount of service data comprising the first service data”.
dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, 20 and 21 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153